Title: To Thomas Jefferson from Charles Willson Peale, 1 September 1808
From: Peale, Charles Willson
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Museum Sepr. 1st. 1808.
                  
                  It will give me pleasure to meet your wishes in every thing which may tend to the benefit and happiness of your grand Son as far as our little means will admit.
                  We do the best we can to train in a good course our several children, & like Randolph, one of them about the same age, whose destiny will depend much on the turn of mind he takes from this period. Mrs. Peale is of a mild & indulgent disposition taking pleasure to make all around her happy, yet she will not suffer, in those under her care, the least impropriety of conduct, she is plain but chearful, belonging to the society of Quakers, without the rigidity of some of them. I spoke in the plural number & then introduce Mrs. Peale’s character, because Women must have a considerable share of the management of a young family. one thing more, perhaps that was touched on in my former, yet I may repeat it now. Food for the activity of the Youthful mind. some amusements should be mixed with studies, and if a youth can be brought to consider whether the common amusements to be met with in large Cities are really worth the trouble and expence attendant. Having one or twice partook of an entertainment, and then weighing the trouble, loss of time (if in the night) late sitting up, exposure, to the injury of health, &c &c and the comparing it with the pleasure received, such a lesson may be rendered profitable to the young mind if it can be brought to such a consideration on which account I wish my children to see and be brought to think for themselves. However when you send your grandson it will be acceptable to have your particular instructions with him. we shall be prepared to receive him at the time you propose. I am perfectly satisfied with the character you give him without any enquiry of his late Tutor, but whom I will be glad to see at the Museum when he shall visit this City. Master Randolph will have an abundance of food for the mind while contemplating the Anatomical dissections and studies of nature in the time proposed for his stay here. I hope it will be an important season to him. I wrote to you some time past on an improve—of the pen arms of the Polygraph, is it not of some importance? Accept my best wishes for your health and happiness, it is all that is the power of your friend
                  
                     CW Peale 
                     
                  
               